Lord, J.
The Gen. Sts. c. 72, § 9, provide that “no complaint shall be withdrawn, dismissed, or settled, by agreement of the mother and the putative father, without the consent of the overseers of the poor of the city or town in which she has her settlement or residence, or of one of the ether officers named in section two, or of her parent or guardian, unless provision is made to the satisfaction of the court, to relieve and indemnify any parent, guardian, city, town, or the state, from all charges that have accrued or may accrue for the maintenance of the child, and for the costs of complaint and prosecution thereof.”
It will be seen that this is only a qualified prohibition of the settlement without the consent of any of the parties named, and that such was in contemplation of the Legislature is apparent from the provisions of the next section, which are, “No settlement made by the mother and father, before or after complaint is made, shall relieve the father from liability to any city oi town, or the state, for the support of a bastard child.”
*537Section 2 of the same chapter provides that “ if a woman entitled to make a complaint refuses or neglects so to do when requested by an overseer of the poor of the place where she resides or has a settlement, or one of the alien commissioners, the superintendent of a state almshouse or of the hospital at Rainsford Island, or a person authorized by either of them to make the request, or either of her parents, or her guardian, the person so requesting may make the complaint; and when already made, if she refuses or neglects to prosecute the same, either of said persons may prosecute the case to final judgment for the benefit of the parent, guardian, city, town, or state. In such cases the bond shall be made to the party for whose benefit the complaint is made or prosecuted.”
Taking all the provisions of the statute together, we are of opinion that the rights of the respective parties are to be fixed by the record. If the mother elects to prosecute to final judgment, she may do so as a party. If she refuses or neglects after request to do so, then either of the persons named in § 2 may make the complaint, and become a party to the record. If, having already made a complaint, she refuses to proceed, either of said parties may intervene and become a party to the record and prosecute the same as a party. It must be that the party to the record is the party who can control the proceedings. Undoubtedly it was competent for either of the persons named in § 2 to have intervened, and to have become a party to the complaint, when the complainant made a settlement of her claim against the principal defendant; but no such party did intervene. That the statute contemplates a settlement and discontinuance of the suit by the parties to it, except as above qualified, is quite apparent. And it seems that the true construction of § 9 is, that no complaint shall be withdrawn, &c., without the consent of such person named in § 2, as shall have become a party to the proceeding. It would be an extraordinary construction of the statute to say that, if the overseers of the poor of a city or town had originally instituted the complaint because of the mother’s refusal, the complaint might be dismissed by the agreement of the mother and the putative father, with the consent of her parent or of her guardian. The true construction would seem to be, that any municipality or individual having an interest in *538the proceedings may become a party to the complaint for his or its benefit and protection. When, therefore, the mother is the sole party, the proceedings are for her benefit and the bond is to be given to her. When any other person becomes a party to the record, the bond is to be given to such person for his benefit. See Noonan v. Brogan, 3 Allen, 481; Jones v. Thompson, 8 Allen, 334; Wheelwright v. Greer, 10 Allen, 389.
In this case, there could scarcely be an interest in any person but the mother. The original complaint was made during pregnancy ; and, before the usual supplemental complaint was filed, which, in the ordinary course of proceeding, would be at the first term after the birth of the child, the child had been bom and had died. There would hardly seem to be reason therefore for either of the public officers, or the parent or the guardian of the mother, to intervene. Without regard to this, however, we think that the mother was the party of record and might settle the complaint, except as against some intervening party who had the right to come in and prosecute. It is not necessary to decide whether, if another party had intervened, upon her settlement, the bond which had previously been given to her would enure to the benefit of the intervening party, or whether he must have obtained an order for a new bond under the provisions of § 2. It is by no means clear, that, under such circumstances, even if the existing bond would enure to the benefit of the new party, an action could be maintained upon it in the name of the present plaintiff, without a recital of the statute facts which kept the proceedings alive, notwithstanding the attempted settlement of the complaint by the complainant. The bond in suit then is to be considered the contract of the principal defendant with the plaintiff, and the contract of suretyship by the present defendants with the plaintiff.
In this view, it becomes necessary to consider what is the defence to the bond, and whether it is sufficient in law. The condition of the bond recites that the plaintiff had made complaint against the principal of the bond, and that the proper magistrate had ordered him to give bond with sufficient sureties to appear and answer to said complaint and abide the order of the court thereon. The defendants’ answer is, that they were sureties only on the bond; that the parties to the complaint in which *539said bond was given settled and adjusted the complaint, so that there no longer existed any cause of action, and no order of the court could legally be made thereon. They say farther, that the plaintiff, having informed the sureties that the action was settled and that there would be no further proceedings therein, did not enter the complaint at the time required by law, at which time it was their duty to see that the process was discontinued, but subsequently and secretly and fraudulently, without their knowledge, entered said complaint; and that this was done in pursuance of a fraudulent conspiracy and agreement between herself and the principal upon the bond, a part of which fraudulent conspiracy and agreement was to assure the sureties that they were discharged from liability upon said bond, and to keep them in ignorance of her own unlawful act in continuing to prosecute a suit in which she had already acknowledged satisfaction. If this defence can be established, it is a full answer to the plaintiff’s claim. Verdict set aside and new trial ordered.